

117 HR 4761 IH: Restoration of Employment Choice for Adults with Disabilities Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4761IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Grothman introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Rehabilitation Act of 1973 to ensure workplace choice and opportunity for young adults with disabilities.1.Short titleThis Act may be cited as the Restoration of Employment Choice for Adults with Disabilities Act.2.Use of subminimum wageSection 511 of the Rehabilitation Act of 1973 (29 U.S.C. 794g) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking No and inserting Any;(ii)by striking 24 or younger and inserting 18 or older; and(iii)by striking unless and inserting if; and(B)by inserting at the end the following new paragraph:(3)The individual chooses to accept employment with such entity. ; (2)in subsection (b)(2), by striking 24 and inserting 17;(3)in subsection (c), by inserting at the end the following new paragraph:(4)Other exceptionsThe entity described in subsection (a) can satisfy the requirements of paragraph (1)(A) with respect to an individual, if—(A)such entity makes documented efforts, at the intervals described in paragraph (2), to contact on behalf of the individual, the designated State unit for the counseling, information, and referrals described in paragraph (1)(A); and(B)such designated State unit fails to provide the relevant counseling, information, and referrals.; and(4)in subsection (d)(1), by inserting before the period at the end the following: and, if such individual is employed by an entity described in subsection (a) at the time such documentation is made pursuant to such process, to make available copies of such documentation to the entity.3.ApplicationThe amendments made by this Act shall apply with respect to the employment of an individual on or after March 13, 2020.